Citation Nr: 1725507	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-27 735	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability, to include all manifestations and diagnoses.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral sciatica secondary to a back disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a nose injury, to include a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a June 1993 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2016 videoconference hearing and a transcript of this hearing is of record.

At his hearing, the Veteran agreed that there was actually one overall back disability on appeal.  The scope of the Veteran's claim for a back disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Regardless of whether a claimant identifies a particular disorder upon filing the claim, the scope of the claim is not limited to that condition, but is considered a claim for any disability that reasonably may be encompassed by several factors - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  Id.  Based on Clemons and the evidence of record, the Board has expanded the Veteran's back claim to include all manifestations and diagnoses, as reflected above.

In this decision, the Board is reopening the Veteran's claims for service connection for a back disability, sciatica secondary to a back disability, and residuals of a nose injury.  All claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's claims to service connect a back disability, sciatica secondary to a back disability, and residuals of a nose injury, to include a deviated septum, were last denied in a June 1993 decision.  He did not appeal that decision and it is now final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claims, and they are reopened.


CONCLUSION OF LAW

The June 1993 decision is final.  New and material evidence has since been received, and the claims to service connect a back disability, sciatica secondary to a back disability, and residuals of a nose injury, to include a deviated septum, are reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Reopening previously-denied service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104 (b), 7105; 38 C.F.R. §§ 20.1100, 20.1103.  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decision makers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for a back disability and sciatica as secondary to a back disability was last denied in a June 1993 rating decision because the evidence did not show that his symptoms were related to his service.  He did not appeal that decision and it is now final.  Since then, he has provided medical opinions from private physicians relating his back disability to service.  He has also provided new information regarding incidents in service.  This is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

His claim for service connection for residuals of a nose injury, to include a deviated septum, was also last denied in June 1993, also because the evidence did not show a relationship between his service and his then-current symptoms.  The decision is now final.  Since then, he has provided a "Buddy Statement" regarding a post-service moving vehicle accident (MVA).  This is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

These claims require additional development, and are being remanded for that purpose, as discussed below.


ORDER

The claims of entitlement to service connection for a back disability, sciatica secondary to a back disability, and residuals of a nose injury, to include a deviated septum are reopened.


REMAND

The remaining claims require additional development.  The Veteran asserts that all claims are the result of his May 1968 helicopter crash and that subsequent injuries post service did not contribute to his back disability or cause a deviated septum.

In regard to his claim for a back disability, the record shows that on a May 1967 report of medical history, the Veteran stated that, within the past three years, he was treated by a chiropractor in his hometown of Billings, Montana for a back strain caused by driving for 36 hours straight.  The Veteran was in a helicopter crash in March 1968.  A March 1969 series of x-rays showed an essentially normal lumbosacral spine except for slight degenerative changes and irregularities of the lower dorsal vertebrae possibly due to an old injury or to old Scheuermann's disease.  Private treatment records show that the Veteran injured his back in 1976 falling from a step, in 1980 after being knocked from a trailer, in 1991 loading a passenger into his plane, and in 2002 slipping on ice.  The Veteran testifies that he fell on a tent peg in 1976 bruising his sciatic nerve and requiring four years for the nerve to regenerate.  Buddy statements assert that the Veteran has had a back disability that impacted his ability to work and participate in activities of daily living.  In April 2005, the Veteran was in a motor vehicle accident while at work.  He reported leaning to the right at a July 2005 follow-up appointment.

The June 2012 VA examiner failed to comment on the Buddy Statements on file at the time, and the examination occurred more than 5 years ago.  Two private medical opinions provide that the Veteran's current back pain is a result of the March 1968 helicopter crash.  Therefore an updated VA examination should be obtained.  However, prior to that, a search for additional records post-service should be conducted.  The Veteran testified to receiving a settlement for damage to his sciatic nerve, and Social Security Administration records show that the Veteran and his spouse filed suit against CitiMortgage, Inc. in July 2007.  Judgments relating to those procedures should be attached to the record.

In regard to his deviated septum, a VA examination opinion must be obtained.  Service Treatment Records (STRs) show that the Veteran suffered facial contusions and "superficial abrasions" on the bridge of his nose as a result of the March 1968 helicopter crash.  Private treatment records show that the Veteran injured his left parietal area when he was in an April 2005 MVA.  A June 2005 CT scan showed the Veteran had a "fairly prominent leftward deviation of the nasal septum."  The Veteran testified that there was no involvement of the face whatsoever - just the left temporal lobe.  A March 2006 post-accident progress report noted that the Veteran had a brief period of post-traumatic amnesia following the accident.  The Veteran's former supervisor stated that he does not recollect any injury to the face.  At his hearing, the Veteran testified that he would provide a statement from the treating physician showing that his deviated septum was not related to his MVA.  To date, no statement has been associated with the record.

The Veteran has reported that he has sought continuous care for his back disability and sciatic nerve pain since leaving service.  He reports suffering from chronic sinus infections as well.  The Veteran attributes all issues relating to his chronic back pain to the March 1968 helicopter crash, with which his private physicians appear to agree, according to a September 2016 letters.  He has also reported that his deviated septum is a lasting effect of such a violent crash.  These theories must be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide settlement documents or judgments relating to his claim for damage to his sciatic nerve while at Boise Cascade, International, and his suit against CitiMortgage, Inc.

2.  Ask the Veteran to identify all treatment he has received for his back disability, sciatica, and deviated septum since November 2016, and make arrangements to obtain all records not already associated with the claims file.

3.  After receipt of records, schedule the Veteran for an appropriate examination of (a) a back condition, (b) sciatica, and (c) a nasal condition.

Following a review of the claims file and any clinical examination results, the VA examiner should diagnose any back or spinal disorders and residuals of a nose injury suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion on whether it is as likely as not (50 percent or greater probability) that such disability is related to service.  The examiner is asked to review the evidence and history regarding the Veteran's chronic back pain and nasal symptoms and make the determination in light of the following:

The Veteran asserts that he had no problems with or treatment for a back or nasal condition before entering the military nor any injury since separation from active duty that may have contributed to his current disabilities.  He states that he has been under constant chiropractic care and has had chronic nasal infections since separation from service.

The record as it currently stands shows that on a May 1967 flight examination the Veteran reported being treated by a chiropractor in his hometown of Billings, Montana for a back strain caused by driving 36 hours straight within the previous 3 years.

Statements from individuals who served with the Veteran state that he experienced varying issues related to his back and sciatic nerve pain.  From May 1968 to May 1969, the Veteran experienced lower back pain and stiffness and numbness in his leg.  He would have to roll onto his stomach and crawl of bed backwards each morning.  He required assistance in and out of transportation.

Post-service treatment records show that the Veteran has had two back surgeries and reported multiple instances of back injury.  The below should be reviewed:

a.  The Veteran fell on a tent peg and "severed" four nerves in the left buttocks in 1976.  Thoracic lumbar x-rays revealed compression fractures of T-9-10-ll and 12.
	
b.  In December 1980, he was knocked off a trailer and landed with one leg underneath the trailer and the other on top of it injuring his back.

c.  In 1991, he injured his back while loading a stretcher carrying a medical patient onto his plane.

d.  In January 2002, he slipped on some ice and fell backward, hitting on his upper back and potentially his neck area.

e.  In April 2005, the Veteran was involved in a MVA, hit his head, and experienced a period of post-traumatic amnesia.

f.  In June 2016, he hit a deer in an MVA and air-bags deployed.

The June 2012 VA medical examiner found no nexus between the Veteran's back disability and an active duty lower back injury.  However, the examination is inadequate because it failed to address the Veteran's reports of continuous chiropractic care between separation from service and his first back surgery in the 1990s.  Moreover, the examiner should review the opinions in favor of the claim received in March 2017.  

Although STRs do not specifically address a back injury due to the in-service helicopter crash, the VA examiner is asked to evaluate what portion, if any, of the Veteran's current back disability can be attributed to the "slight irregularities of lower dorsal vertebrae" documented in service or any other incident of service.  The examiner is also asked to opine as to whether the Veteran's pre-service lumbar strain was aggravated by his in-service helicopter crash.

Further, the examiner is asked to opine whether the Veteran's sciatica is proximately due to or aggravated by the Veteran's back disability.

All opinions are to be accompanied by a rationale consistent with the evidence of record, and a discussion of the positive nexus opinions.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


